Exhibit 10.2

Loan No. 11796

LIMITED RECOURSE GUARANTY

THIS LIMITED RECOURSE GUARANTY (“Guaranty”) is made this 11th day of October,
2018, by STRATEGIC STORAGE TRUST II, INC., a Maryland corporation (the
“Guarantor”), in favor of CITIBANK, N.A. (including its successors, transferees
and assigns, the “Lender”) and the Collateral Agent (as defined below).

RECITALS:

A.Computershare Trust Company of Canada, as collateral agent (the “Collateral
Agent”), Lender, SST II Canadian Properties, Co., a Nova Scotia unlimited
liability corporation, as nominee, and the entities listed on Schedule I
attached hereto, each a Delaware limited liability company (individually or
collectively, as the context may require, the “Borrower”) have entered into a
certain Loan Agreement (as it may hereafter be modified, supplemented, extended,
or renewed and in effect from time to time, the “Loan Agreement”), which Loan
Agreement sets forth the terms and conditions of a loan (said loan, together
with all advances which may hereafter be made pursuant to the Loan Agreement,
being referred to herein as the “Loan”) to Borrower secured by certain Property
as defined and more particularly described in the Loan Agreement.

B.Guarantor is an Affiliate of Borrower and will receive direct or indirect
benefit from Lender’s making of the Loan to Borrower.

C.The Loan is evidenced by a certain Promissory Note executed by Borrower and
payable to the order of Lender (such Promissory Note, as it may hereafter be
renewed, extended, supplemented, increased or modified and in effect from time
to time, and all other notes given in substitution therefor, or in modification,
renewal, or extension thereof, in whole or in part, is herein called the
“Note”).

D.Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement.  This Guaranty is one of the
Loan Documents described in the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lender to extend
credit to Borrower, Guarantor hereby guarantees to Lender the prompt and full
payment and performance of the Guaranteed Recourse Obligations of Borrower
(defined below), this Guaranty being upon the following terms and conditions:

1.Guaranteed Recourse Obligations of Borrower.  Guarantor hereby unconditionally
and irrevocably guarantees to Lender the punctual payment when due, and not
merely the collectability, whether by lapse of time, by acceleration of
maturity, or otherwise, and at all times thereafter the payment of the
Guaranteed Recourse Obligations of Borrower (hereinafter defined).  As used
herein, the term “Guaranteed Recourse

--------------------------------------------------------------------------------

Obligations of Borrower” shall mean all obligations and liabilities of Borrower
for which Borrower shall be personally liable pursuant to Article 13 of the Loan
Agreement.  

2.Certain Agreements and Waivers by Guarantor.  

(a)Guarantor hereby agrees that each of the following shall constitute Events of
Default hereunder (i) the occurrence of a default by Guarantor in payment of the
Guaranteed Recourse Obligations of Borrower, or any part thereof, when such
indebtedness becomes due and (ii) the dissolution, bankruptcy and/or insolvency
of any Guarantor.

(b)Upon the occurrence of any Event of Default hereunder, the Guaranteed
Recourse Obligations of Borrower, for purposes of this Guaranty, shall be deemed
immediately due and payable at the election of Lender.  Guarantor shall, on
demand, pay the Guaranteed Recourse Obligations of Borrower to Lender.  It shall
not be necessary for Lender, in order to enforce such payment, first to (i)
institute suit or pursue or exhaust any rights or remedies against Borrower or
others liable for the Debt, (ii) enforce any rights against any security that
shall ever have been given to secure the Debt, (iii) join Borrower or any others
liable for the payment or performance of the Guaranteed Recourse Obligations of
Borrower or any part thereof in any action to enforce this Guaranty and/or (iv)
resort to any other means of obtaining payment or performance of the Guaranteed
Recourse Obligations of Borrower.  

(c)Suit may be brought or demand may be made against all parties who have signed
this Guaranty or any other guaranty covering all or any part of the Guaranteed
Recourse Obligations of Borrower, or against any one or more of them, separately
or together, without impairing the rights of the Collateral Agent or Lender
against any party hereto.  

(d)In the event any payment by Borrower or any other Person to Lender is held to
constitute a preference, fraudulent transfer or other voidable payment under any
bankruptcy, insolvency or similar law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Recourse Obligations of Borrower), and
any interest paid by Lender and any attorneys’ fees, costs and expenses paid or
incurred by Lender in connection with any such event.  If acceleration of the
time for payment of any amount payable by Borrower under any Loan Document is
stayed or delayed by any law or tribunal, any amounts due and payable hereunder
shall nonetheless be payable by Guarantor on demand by Lender.

3.Subordination.  If, for any reason whatsoever, Borrower is now or hereafter
becomes indebted to Guarantor:

2

 

--------------------------------------------------------------------------------

(a)such indebtedness and all interest thereon and all liens, security interests
and rights now or hereafter existing with respect to property of Borrower
securing same shall, at all times, be subordinate in all respects to the
Guaranteed Recourse Obligations of Borrower and to all liens, security interests
and rights now or hereafter existing to secure the Guaranteed Recourse
Obligations of Borrower;

(b)Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Recourse Obligations of Borrower have been fully and finally paid and
performed;

(c)Guarantor hereby assigns and grants to Lender a security interest in all such
indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below.  In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Recourse Obligations of Borrower have been fully
and finally paid and performed.  If, notwithstanding the foregoing provisions,
Guarantor should receive any payment, claim or distribution that is prohibited
as provided above in this Section, Guarantor shall pay the same to Lender
immediately, Guarantor hereby agreeing that it shall receive the payment, claim
or distribution in trust for Lender and shall have absolutely no dominion over
the same except to pay it immediately to Lender; and

(d)Guarantor shall promptly upon request of Lender from time to time execute
such documents and perform such acts as Lender may reasonably require to
evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section.

4.Other Liability of Guarantor or Borrower.  If Guarantor is or becomes liable,
by endorsement or otherwise, for any indebtedness owing by Borrower to the
Collateral Agent or Lender other than under this Guaranty, such liability shall
not be in any manner impaired or affected hereby, and the rights of the
Collateral Agent or Lender hereunder shall be cumulative of any and all other
rights that the Collateral Agent or Lender may have against Guarantor.  

5.Assignment by the Collateral Agent or Lender.  This Guaranty is for the
benefit of Lender, Collateral Agent and their successors and assigns, and in the
event of an assignment of the Guaranteed Recourse Obligations of Borrower, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the Guaranteed Recourse Obligations of Borrower so assigned, may be transferred
with such Guaranteed Recourse Obligations of Borrower.  Guarantor waives notice
of any transfer or assignment of the Guaranteed Recourse Obligations of
Borrower, or any part thereof, and agrees that failure to give notice will not
affect the liabilities of Guarantor hereunder.

3

 

--------------------------------------------------------------------------------

6.Binding Effect.  This Guaranty is binding not only on Guarantor, but also on
Guarantor’s heirs, personal representatives, successors and assigns.  Upon the
death of Guarantor, if Guarantor is a natural person, this Guaranty shall
continue against Guarantor’s estate as to all of the Guaranteed Recourse
Obligations of Borrower, including that portion incurred or arising after the
death of Guarantor and shall be provable in full against Guarantor’s estate,
whether or not the Guaranteed Recourse Obligations of Borrower are then due and
payable.  If this Guaranty is signed by more than one Person, then all of the
obligations of Guarantor arising hereunder shall be jointly and severally
binding on each of the undersigned, and their respective heirs, personal
representatives, successors and assigns, and the term “Guarantor” shall mean all
of such Persons and each of them individually.  Without limitation of any other
term, provision or waiver contained herein, Guarantor hereby acknowledges and
agrees that it has been furnished true, complete and correct copies of the Loan
Documents and has reviewed the terms and provisions thereof (including, without
limitation, the Guaranteed Recourse Obligations of Borrower).

7.Nature of Guaranty.  Guarantor hereby acknowledges and agrees that this
Guaranty (a) is a guaranty of payment and not only of collection and that
Guarantor is liable hereunder as a primary obligor, (b) shall only be deemed
discharged after the indefeasible satisfaction in full of the Guaranteed
Recourse Obligations of Borrower and the Debt, (c) shall not be reduced,
released, discharged, satisfied or otherwise impacted in connection with (i) any
act or occurrence that might, but for the provisions hereof, be deemed a legal
or equitable reduction, satisfaction, discharge or release and/or (ii) the
Collateral Agent’s or Lender’s enforcement of remedies under the Loan Documents
and (d) shall survive the foregoing and shall not merge with any resulting
foreclosure deed, deed in lieu or similar instrument (if any).

8.Governing Law.  The governing law and related provisions set forth in Section
17.2 of the Loan Agreement (including, without limitation, any authorized agent
provisions thereof) are hereby incorporated by reference as if fully set forth
herein (with Guarantor substituted in all places where Borrower appears
thereunder) and shall be deemed fully applicable to Guarantor
hereunder.  Guarantor hereby certifies that it has received and reviewed the
Loan Agreement (including, without limitation, Section 17.2 thereof).  In the
event of any conflict or inconsistency between the terms and conditions hereof
and this Section 8, this Section 8 shall control.  

9.Invalidity of Certain Provisions. If any provision of this Guaranty or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable Legal Requirements.

10.Attorneys’ Fees, Costs and Expenses of Collection.  Guarantor shall pay on
demand all reasonable attorneys’ fees and all other costs and expenses incurred
by Lender in the enforcement of or preservation of Lender’s rights under this
Guaranty including, without limitation, all reasonable attorneys’ fees, costs
and expenses, investigation costs,

4

 

--------------------------------------------------------------------------------

and all court costs, whether or not suit is filed herein, or whether at maturity
or by acceleration, or whether before or after maturity, or whether in
connection with bankruptcy, insolvency or appeal, or whether in connection with
the collection and enforcement of this Guaranty against any other Guarantor, if
there be more than one.  Guarantor agrees to pay interest on any expenses or
other sums due to Lender under this Section 10 that are not paid when due, at a
rate per annum equal to the interest rate provided for in the Note.  Guarantor’s
obligations and liabilities under this Section 10 shall survive any payment or
discharge in full of the Guaranteed Recourse Obligations of Borrower.

11.Payments.  All sums payable under this Guaranty shall be paid in lawful money
of Canada that at the time of payment is legal tender for the payment of public
and private debts.

12.Controlling Agreement.  It is not the intention of the Collateral Agent and
the Lender or Guarantor to obligate Guarantor to pay interest in excess of that
lawfully permitted to be paid by Guarantor under applicable Legal
Requirements.  Should it be determined that any portion of the Guaranteed
Recourse Obligations of Borrower or any other amount payable by Guarantor under
this Guaranty constitutes interest in excess of the maximum amount of interest
that Guarantor, in Guarantor’s capacity as guarantor, may lawfully be required
to pay under applicable Legal Requirements, the obligation of Guarantor to pay
such interest shall automatically be limited to the payment thereof in the
maximum amount so permitted under applicable Legal Requirements.  The provisions
of this Section shall override and control all other provisions of this Guaranty
and of any other agreement between Guarantor, Lender and the Collateral Agent.

13.Notices.  Any and all notices, elections, demands, requests and responses
thereto permitted or required to be given under this Guaranty shall be given in
accordance with the applicable terms and conditions of the Loan
Agreement.  Notices to Guarantor shall be addressed as follows:

Strategic Storage Trust II, Inc.

10 Terrace Road

Ladera California 92694

Attention: H. Michael Schwartz,

Chief Executive Officer

E-mail: hms@sam.com

Facsimile: (949) 429-6606

 

14.Cumulative Rights.  The exercise by the Collateral Agent and Lender of any
right or remedy hereunder or under any other Loan Document, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.  The Collateral Agent and Lender shall have all rights,
remedies and recourses afforded to Lender by reason of this Guaranty or any
other Loan Document or by law or equity or otherwise, and the same (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Guarantor or others obligated for the Guaranteed Recourse
Obligations of Borrower, or any part thereof, or against any one or more of
them, or against any security or otherwise, at the sole discretion of Lender,
(c) may

5

 

--------------------------------------------------------------------------------

be exercised as often as occasion therefor shall arise, it being agreed by
Guarantor that the exercise of, discontinuance of the exercise of or failure to
exercise any of such rights, remedies, or recourses shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (d) are intended to be, and shall be, nonexclusive.  No waiver of
any default on the part of Guarantor or of any breach of any of the provisions
of this Guaranty or of any other document shall be considered a waiver of any
other or subsequent default or breach, and no delay or omission in exercising or
enforcing the rights and powers granted herein or in any other document shall be
construed as a waiver of such rights and powers, and no exercise or enforcement
of any rights or powers hereunder or under any other document shall be held to
exhaust such rights and powers, and every such right and power may be exercised
from time to time.  The granting of any consent, approval or waiver by Lender
shall be limited to the specific instance and purpose therefor and shall not
constitute consent or approval in any other instance or for any other
purpose.  No notice to or demand on Guarantor in any case shall of itself
entitle Guarantor to any other or further notice or demand in similar or other
circumstances.  No provision of this Guaranty or any right, remedy or recourse
of the Collateral Agent or Lender with respect hereto, or any default or breach,
can be waived, nor can this Guaranty or Guarantor be released or discharged in
any way or to any extent, except specifically in each case by a writing intended
for that purpose (and which refers specifically to this Guaranty) executed, and
delivered to Guarantor, by Lender.

15.Subrogation.  Notwithstanding anything to the contrary contained herein, (a)
Guarantor shall not have any right of subrogation in or under any of the Loan
Documents or to participate in any way therein, or in any right, title or
interest in and to any security or right of recourse for the Guaranteed Recourse
Obligations of Borrower, until the Guaranteed Recourse Obligations of Borrower
have been fully and finally paid, and (b) if Guarantor is or becomes an
“insider” (as defined in Section 101 of the Bankruptcy Code) with respect to
Borrower, then Guarantor hereby irrevocably and absolutely waives any and all
rights of contribution, indemnification, reimbursement or any similar rights
against Borrower with respect to this Guaranty (including any right of
subrogation, except to the extent of collateral held by the Collateral Agent or
Lender), whether such rights arise under an express or implied contract or by
operation of law.  It is the intention of the parties that Guarantor shall not
be deemed to be a “creditor” (as defined in Section 101 of the Bankruptcy Code)
of Borrower by reason of the existence of this Guaranty in the event that
Borrower or Guarantor becomes a debtor in any proceeding under the Bankruptcy
Code.  This waiver is given to induce Lender to make the Loan as evidenced by
the Note to Borrower.

16.Further Assurances.  Guarantor at Guarantor’s expense will promptly execute
and deliver to Lender upon Lender’s reasonable request all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.

17.No Fiduciary Relationship.  The relationship between the Collateral Agent and
the Lender, on the one hand, and Guarantor, on the other hand, is solely that of
lender (or agent therefor) and guarantor.  Neither the Collateral Agent nor
Lender has any fiduciary or other special relationship with or duty to Guarantor
and none is created hereby

6

 

--------------------------------------------------------------------------------

or may be inferred from any course of dealing or act or omission of the
Collateral Agent or Lender.

18.Interpretation.  If this Guaranty is signed by more than one Person as
“Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer to
all such Persons jointly and severally, and all promises, agreements, covenants,
waivers, consents, representations, warranties and other provisions in this
Guaranty are made by and shall be binding upon each and every such undersigned
Person, jointly and severally and Lender may pursue any Guarantor hereunder
without being required (i) to pursue any other Guarantor hereunder or (ii)
pursue rights and remedies under the Security Instrument and/or applicable Legal
Requirements with respect to the Property or any other Loan Documents.

19.Time of Essence.  Time shall be of the essence in this Guaranty with respect
to all of Guarantor’s obligations hereunder.

20.Execution.  This Guaranty may be executed in multiple counterparts, each of
which, for all purposes, shall be deemed an original, and all of which together
shall constitute one and the same agreement.

21.Entire Agreement.  This Guaranty embodies the entire agreement between Lender
and Guarantor with respect to the guaranty by Guarantor of the Guaranteed
Recourse Obligations of Borrower.  This Guaranty supersedes all prior agreements
and understandings, if any, with respect to guaranty by Guarantor of the
Guaranteed Recourse Obligations of Borrower.  No condition or conditions
precedent to the effectiveness of this Guaranty exist.  This Guaranty shall be
effective upon execution by Guarantor and delivery to Lender.  This Guaranty may
not be modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Guaranty by its date and specifically identifying the
portions hereof that are to be modified, amended or superseded.  The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.

22.WAIVER OF JURY TRIAL.  GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH GUARANTOR AND LENDER MAY BE PARTIES ARISING OUT OF, IN
CONNECTION WITH, OR IN ANY WAY PERTAINING TO, THIS GUARANTY AND ANY OTHER LOAN
DOCUMENT.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS GUARANTY.  THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR
HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY
ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT.  GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY

7

 

--------------------------------------------------------------------------------

INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

23.Consent to Jurisdiction.  Guarantor irrevocably submits generally and
unconditionally for itself and in respect of its property to the nonexclusive
jurisdiction of any state or federal court sitting in the City of New York,
County of New York over any suit, action or proceeding arising out of, or
relating to, this Guaranty, and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such state or federal
court.  Guarantor irrevocably waives, to the fullest extent permitted by law,
any objection that Guarantor may now or hereafter have to the laying of venue of
any such suit, action or proceeding brought in any such court, and any claims
that any such suit, action or proceeding is brought in an inconvenient
forum.  Final judgment in any such suit, action or proceeding brought in any
such court shall be conclusive and binding upon Guarantor and may be enforced in
any court in which Guarantor is subject to jurisdiction, by a suit upon such
judgment provided that service of process is effected upon Guarantor as provided
in the Loan Documents or as otherwise permitted by applicable Legal
Requirements.  Guarantor hereby releases, to the extent permitted by applicable
Legal Requirements, all errors and all rights of exemption, appeal, stay of
execution, inquisition, and other rights to which Guarantor may otherwise be
entitled under the laws of the United States of America or of any state of
possession of the United States of America now in force and which may
hereinafter be enacted.  The authority and power to appear for and enter
judgment against Guarantor shall not be exhausted by one or more exercises
thereof or by any imperfect exercise thereof and shall not be extinguished by
any judgment entered pursuant thereto.  Such authority may be exercised on one
or more occasions or from time to time in the same or different jurisdiction as
often as Lender shall deem necessary and desirable, for all of which this
Guaranty shall be sufficient warrant.

24.Waivers.  

(a)Guarantor hereby agrees that neither the Collateral Agent’s or Lender’s
rights or remedies nor Guarantor’s obligations under the terms of this Guaranty
shall be released, diminished, impaired, reduced or affected by any one or more
of the following events, actions, facts, or circumstances, and the liability of
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of (and Guarantor hereby waives any rights or protections related to):  (i) any
limitation of liability or recourse in any other Loan Document or arising under
any law;  (ii) any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration;  (iii) the taking
or accepting of any other security or guaranty for, or right of recourse with
respect to, any or all of the Guaranteed Recourse Obligations of Borrower;  (iv)
any homestead exemption or any other similar exemption under applicable Legal
Requirements and Guarantor hereby waives the benefit of any such exemption as to
the Guaranteed Recourse Obligations of Borrower;  (v) any release, surrender,
abandonment, exchange, alteration, sale or other disposition, subordination,
deterioration, waste, failure to protect or preserve, impairment, or loss of, or
any failure to create or perfect any lien or security interest with respect to,
or any other dealings with, any collateral or security at any time existing or
purported,

8

 

--------------------------------------------------------------------------------

believed or expected to exist in connection with any or all of the Guaranteed
Recourse Obligations of Borrower, including any impairment of Guarantor’s
recourse against any Person or collateral;  (vi) whether express or by operation
of law, any partial release of the liability of Guarantor hereunder, or if one
or more other guaranties are now or hereafter obtained by Lender covering all or
any part of the Guaranteed Recourse Obligations of Borrower, any complete or
partial release of any one or more of such guarantors under any such other
guaranty, or any complete or partial release or settlement of Borrower or any
other party liable, directly or indirectly, for the payment or performance of
any or all of the Guaranteed Recourse Obligations of Borrower; (vii) the death,
insolvency, bankruptcy, disability, dissolution, liquidation, termination,
receivership, reorganization, merger, consolidation, change of form, structure
or ownership, sale of all assets, or lack of corporate, partnership or other
power of Borrower or any other party at any time liable for the payment or
performance of any or all of the Guaranteed Recourse Obligations of
Borrower;  (viii) either with or without notice to or consent of Guarantor: any
renewal, extension, modification or rearrangement of the terms of any or all of
the Guaranteed Recourse Obligations of Borrower and/or any of the Loan
Documents; (ix) any neglect, lack of diligence, delay, omission, failure, or
refusal of the Collateral Agent or Lender to take or prosecute (or in taking or
prosecuting) any action for the collection or enforcement of any of the
Guaranteed Recourse Obligations of Borrower, or to foreclose or take or
prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Guaranteed Recourse Obligations of Borrower;  (x) any failure of Lender to
notify Guarantor of any creation, renewal, extension, rearrangement,
modification, supplement, subordination, or assignment of the Guaranteed
Recourse Obligations of Borrower or any part thereof, or of any Loan Document,
or of any release of or change in any security, or of any other action taken or
refrained from being taken by the Collateral Agent or Lender against Borrower or
any security or other recourse, or of any new agreement between the Collateral
Agent or Lender and Borrower, it being understood that Lender shall not be
required to give Guarantor any notice of any kind under any circumstances with
respect to or in connection with the Guaranteed Recourse Obligations of
Borrower, any and all rights to notice Guarantor may have otherwise had being
hereby waived by Guarantor, and Guarantor shall be responsible for obtaining for
itself information regarding Borrower, including, but not limited to, any
changes in the business or financial condition of Borrower, and Guarantor
acknowledges and agrees that Lender shall have no duty to notify Guarantor of
any information which Lender may have concerning Borrower;  (xi) if for any
reason that Lender is required to refund any payment by Borrower to any other
party liable for the payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower or pay the amount thereof to someone
else;  (xii) the making of advances by the Collateral Agent or the Lender to
protect its interest in the Property, preserve the value of the Property or for
the purpose of performing any term or covenant contained in any of the Loan
Documents;  (xiii) the existence of any claim, counterclaim, set off,
recoupment, reduction or defense based upon any claim or other right that
Guarantor may at any time have against Borrower, the Collateral Agent or the
Lender, or any other Person, whether

9

 

--------------------------------------------------------------------------------

or not arising in connection with this Guaranty, the Note, the Loan Agreement,
or any other Loan Document; (xiv) the unenforceability of all or any part of the
Guaranteed Recourse Obligations of Borrower against Borrower, whether because
the Guaranteed Recourse Obligations of Borrower exceed the amount permitted by
law or violate any usury law, or because the act of creating the Guaranteed
Recourse Obligations of Borrower, or any part thereof, is ultra vires, or
because the officers or Persons creating same acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense, claim or offset with respect thereto, or because Borrower’s obligation
ceases to exist by operation of law, or because of any other reason or
circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Recourse Obligations of Borrower, or any part thereof, for any reason
(and regardless of any joinder of Borrower or any other party in any action to
obtain payment or performance of any or all of the Guaranteed Recourse
Obligations of Borrower); (xv) any order, ruling or plan of reorganization
emanating from proceedings under any bankruptcy or similar insolvency laws with
respect to Borrower or any other Person, including any extension, reduction,
composition, or other alteration of the Guaranteed Recourse Obligations of
Borrower, whether or not consented to by Lender; and/or (xvi) any partial or
total transfer, pledge and/or reconstitution of Borrower and/or any direct or
indirect owner of Borrower (regardless of whether the same is permitted under
the Loan Documents).

(b)This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives

(i)any and all rights to which Guarantor may otherwise have been entitled under
any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require the
Lender (or the Collateral Agent, at the direction of the Lender) or to take
prior recourse or proceedings against any collateral, security or Person
whatsoever;

(ii)any rights of sovereign immunity and any other similar and/or related
rights;

(iii)any other circumstance that may constitute a defense of Borrower or
Guarantor hereunder and/or under the other Loan Documents; and

(iv)any right and/or requirement of or related to notice, presentment, protest,
notice of protest, further notice of nonpayment, notice of dishonor, default,
nonperformance, intent to accelerate, acceleration, existence of the Debt and/or
any amendment or modification of the Debt.

25.Foreign Currency. Guarantor shall make payment relative to any Guaranteed
Recourse Obligations of Borrower in the currency (the “Original Currency”) in
which the Borrower is required to pay such Guaranteed Recourse Obligations of
Borrower. If Guarantor makes payment relative to any Guaranteed Recourse
Obligations of Borrower in a currency (the “Other Currency”) other than the
Original Currency

10

 

--------------------------------------------------------------------------------

(whether voluntarily or pursuant to an order or judgment of a court or tribunal
of any jurisdiction), such payment shall constitute a discharge of the
Guaranteed Recourse Obligations of Borrower only to the extent of the amount of
the Original Currency which the Lender is able to purchase at New York, New York
with the amount it receives on the date of receipt. If the amount of the
Original Currency which the Lender is able to purchase is less than the amount
of such currency originally due to it in respect of the relevant Guaranteed
Recourse Obligations of Borrower, the Guarantor shall indemnify and save the
Lender harmless from and against any loss or damage arising as a result of such
deficiency. This indemnity constitutes an obligation separate and independent
from the other obligations contained in this Guaranty, gives rise to a separate
and independent cause of action, applies irrespective of any indulgence granted
by the Lender and continues in full force and effect notwithstanding any
judgment or order in respect of any amount due hereunder or under any judgment
or order.

26.Representations, Warranties and Covenants of Guarantor.  Guarantor hereby
makes the following representations, warranties and covenants (each of which
shall remain materially true and correct during the term hereof):  (a) Guarantor
is duly organized, validly existing and in good standing under the laws of its
state of formation, and Guarantor has all requisite right and power to execute
and deliver this Guaranty and to perform the Guaranteed Recourse Obligations of
Borrower;  (b) the execution, delivery and performance of this Guaranty and the
incurrence of the Guaranteed Recourse Obligations of Borrower, now or hereafter
owing, and the creation of liens on Guarantor’s assets (i) are within the powers
of Guarantor and (ii) do not require any approval or consent of, or filing with,
any governmental authority or other Person (or such approvals and consents have
been obtained and delivered to the Lender) and are not in contravention of any
provision of law applicable to Guarantor;  (c) this Guaranty and the other Loan
Documents to which Guarantor is a party constitutes when delivered, valid and
binding obligations of Guarantor, enforceable in accordance with their
respective terms;  (d) Guarantor is not a party to any indenture, loan or credit
agreement, or any lease or other agreement or instrument, or subject to any
restriction, which is likely to have a Material Adverse Effect;  (e) Guarantor
has filed all tax returns which are required to be filed (or obtained proper
extensions of time for the filing thereof) and has paid, or made adequate
provision for the payment of, all taxes which have or may become due pursuant to
said returns or to assessments received;  (f) the financial statements and other
information pertaining to Guarantor submitted to Lender are true, complete and
correct in all material respects and do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading;  (g) there is no litigation, at law
or in equity, or any proceeding before any federal, state, provincial or
municipal board or other governmental or administrative agency pending or, to
the knowledge of Guarantor, threatened, or any basis therefor, which involves a
risk of any material judgment or liability not fully covered by insurance (other
than any deductible) which is likely to be adversely determined and if so, would
have a Material Adverse Effect, and no judgment, decree, or order of any
federal, state, provincial or municipal court, board or other governmental or
administrative agency has been issued against Guarantor which has a Material
Adverse Effect;  (h) the making of the Loan to Borrower will result in material
benefits to Guarantor;  (i) Guarantor (1) has not entered into this Guaranty or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and (2) has

11

 

--------------------------------------------------------------------------------

received reasonably equivalent value in exchange for the Guaranteed Recourse
Obligations of Borrower hereunder and under the Loan Documents and (j) Guarantor
is not a “foreign person” within the meaning of Section 1445(1)(3) of the
Internal Revenue Code.  Each of the representations and covenants of and/or
relating to Guarantor set forth in the other Loan Documents are hereby re-made
by Guarantor and incorporated herein by reference as if fully set forth herein.

27.Financial Covenants of Guarantor

(a)Guarantor (i) shall keep and maintain complete and accurate books and records
and (ii) shall permit Lender and any authorized representatives of Lender to
have access to and to inspect, examine and make copies of the books and records,
any and all accounts, data and other documents of Guarantor, at all reasonable
times, during normal business hours, at Guarantor’s address for notices as set
forth herein upon the giving of reasonable notice of such intent.  Guarantor
shall also provide to Lender, upon Lender’s reasonable request, such proofs of
payments, costs, expenses, revenues and earnings, and other documentation as
Lender may reasonably request, from time to time, and with such other
information, in such detail as may reasonably be required by Lender.

(b)Lender shall have the right, at any time and from time to time upon the
occurrence and continuance of an “Event of Default” hereunder or under the other
Loan Documents, to audit the books and records of Guarantor.

(c)During the term hereunder, Guarantor will furnish or cause to be furnished to
Lender, as soon as available, and in any event within ninety (90) days after the
end of each calendar year, the annual financial statements of Guarantor, which
financial statements shall be prepared on an unaudited basis, in form
substantially similar to those previously delivered by Guarantor to Lender and
which shall include Guarantor’s balance sheet, tax returns and statements of net
worth and contingent liabilities.  All such financial statements shall (A) be
prepared by Guarantor’s independent certified public accountants (which
accountants shall be reasonably acceptable to Lender) and (B) be certified by
Guarantor to Lender as true and correct in all material respects and (C) contain
such backup and/or supporting information as may be reasonably requested by
Lender.  In addition, Guarantor shall promptly furnish to Lender any other
financial information reasonably requested by Lender from time to time in
respect of Guarantor.

(d)Guarantor shall, at all times while the Debt remains unsatisfied, maintain a
net worth of not less $112,000,000 and a liquidity of not less than
$2,500,000.  For the purposes hereof, Guarantor’s net worth and liquidity shall
be determined by Lender in its reasonable discretion, at any time and from time
to time, and Guarantor’s net worth shall exclude any equity attributable to the
Property.

28.Replacement Guarantor.  To the extent that any Guarantor is a natural person,
the death or incompetency of such Guarantor shall be an Event of Default
hereunder (a “Specified EOD”) unless such Guarantor is replaced in accordance
with this Section.  In connection with the occurrence of a Specified EOD,
Borrower shall be permitted to substitute a replacement guarantor and no “Event
of Default” shall be deemed

12

 

--------------------------------------------------------------------------------

to have occurred hereunder as a result thereof, provided, that (a) no other
Event of Default hereunder or under and as defined in the Loan Agreement has
occurred and is then continuing, (b) such substitution is permitted by then
applicable REMIC Requirements and (c) each of the following terms and conditions
are satisfied (i) within thirty (30) days after the occurrence of such death or
incompetency, Borrower delivers Lender written notice of its intent to
substitute the guarantor; (ii) the replacement guarantor is a Satisfactory
Replacement Guarantor (as defined below); (iii) within fifteen (15) days after
delivery of the written notice described in the preceding subclause (i), such
Satisfactory Replacement Guarantor assumes the obligations of Guarantor
hereunder and under the other Loan Documents in a manner satisfying the Prudent
Lender Standard; (iv) concurrently with such assumption, (A) such Replacement
Guarantor delivers to Lender a Spousal Consent (as defined below), as and to the
extent applicable and (B) each of Borrower and such Replacement Guarantor
affirms each of their respective obligations under the Loan Documents in a
manner satisfying the Prudent Lender Standard; and (v) prior to or concurrently
with such assumption, as applicable, Lender receives such information,
documentation and opinions as may be required by Lender in connection with such
assumption and the foregoing in order to satisfy the Prudent Lender Standard
(including, without limitation, opinions relating to REMIC).  As used herein,
the term “Satisfactory Replacement Guarantor” shall mean a replacement guarantor
that (1) satisfies the net worth and liquidity requirements set forth herein,
(2) is acceptable to the Rating Agencies, (3) satisfies the Prudent Lender
Standard and (4) is an Affiliate of Sponsor.

[NO FURTHER TEXT ON THIS PAGE]

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.

STRATEGIC STORAGE TRUST II, INC.

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

 

 

 